Citation Nr: 1606144	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of the disability rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, from 100 percent to 60 percent, was proper.  

2.  Whether the reduction of the disability rating for a low back disability from 20 percent to 10 percent, was proper.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2003 to March 2004, from September 2005 to August 2007, and from April 2010 to September 2010. 

This case comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

At the outset, the Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, the Veteran's January 2012 notice of disagreement focused on the December 2011 rating decision covering the reduction in rating of the Veteran's service-connected disabilities.  The subsequent September 2012 Statement of the Case (SOC), though listing the issues on appeal as appeals for increased ratings, focused solely on the analysis applicable to whether the reductions were proper.  Since the RO never issued a decision pertaining to a claim for an increased evaluation for the Veteran's disabilities on appeal, an appeal was never perfected on these matters.  Thus, the perfected appeal before the Board is whether a reduction in the rating for service-connected chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, from 100 percent to 60 percent, and whether the reduction of the disability rating for a low back disability from 20 percent to 10 percent, was proper.  

The Veteran has also perfected an appeal for entitlement to TDIU.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record at the time of the December 2011 rating decision that effected the rating reduction does not demonstrate improvement in the Veteran's service-connected chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia.

2.  The evidence following the assignment of the pre-reduction 20 percent disability rating for the Veteran's low back disability shows improvement of the symptoms.

3.  As a 100 percent total schedular rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, is now in effect for the entire claim and appeal period involving the Veteran's claim for a TDIU, the issue of entitlement to a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating assigned for the service-connected chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, was not proper and is void ab initio. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.88a, Diagnostic Code (DC) 6354 (2015).

2.  The reduction of the 20 percent rating to a 10 percent rating for a low back disability was proper. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5235 (2015).

3.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the presence of a 100 percent schedular total rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, leaving no question of law or fact to decide regarding the TDIU issue. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e) (2015). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.   38 C.F.R. § 3.105(e).  The notification must also include information regarding the opportunity for a predetermination hearing, provided that the request for such a hearing is received by VA within 30 days from the date of the notice.  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420). 

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

VA's failure to observe applicable law and consider all relevant evidence renders a reduction decision void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344. 

As referenced above, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines. Id.  

Chronic Fatigue Syndrome as Due to an Undiagnosed Illness with Migraine Headaches, Irritable Bowel Syndrome, and Fibromyalgia

In an August 2010 rating decision, the RO awarded a 100 percent disability rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia.  The symptoms attributable to those conditions had previously been separately rated.  However, given the overlapping symptoms, the RO combined the disabilities into one disability rating and found that a 100 percent disability rating under DC 6354 was warranted, effective June 22, 2010.  

DC 6354 rates chronic fatigue syndrome.  DC 6354 characterizes chronic fatigue syndrome as debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  It assigns a 60 percent rating for symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A maximum 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. Id.  Incapacitation is defined as requiring bed rest and treatment by a physician. Id.

In a December 2011 rating decision, the RO proposed to decrease the Veteran's evaluation of chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, from 100 percent to 60 percent.  In support of the proposed reduction, the rating decision cited to an October 2011 VA examination, which demonstrated daily headaches, joint pain, abdominal cramps all of the time, daily diarrhea, and two to three days per month in which the Veteran was unable to get out of bed due to the pain.  The RO concluded that the evidence showed the Veteran's conditions caused her to reduce her daily activities by half.  Based on this, the RO concluded the Veteran's condition had improved, and proposed to reduce her disability rating from 100 percent to 60 percent.  

Subsequently, the RO met the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) and 38 C.F.R. § 3.105(i) in a letter sent to the Veteran in December 2011.

The Veteran's 100 percent rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, had been in effect for less than five years (June 2010 to August 2012), so to sustain the reduction, the evidence must show that her condition has not improved.  As noted above, improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  See, Brown.  

For the following reasons, the Board finds that a reduction in the Veteran's 100 percent disability rating was not warranted.  In making this determination, the Board focuses on the headache portion of the October 2011 VA examination.  The Veteran was noted to have headaches primarily at midday and between eight and nine o'clock at night.  The headaches would occur at least once per day, manifesting as throbbing pain in the frontal portion of the head and sharp pain in the occipital region.  The Veteran would treat these headaches with Tylenol and a nap.  The examiner noted that the Veteran would be incapacitated by these headaches for a few hours, suffer from light and sound sensitivity, need to draw the blinds, and turn the television off.  The examiner noted the Veteran's headaches occurred weekly over the previous 12 months, noting that most attacks were prostrating with the usual duration of the headaches being for hours.  

The Board notes that the Veteran's headache symptoms at the October 2011 VA examination would result in a 50 percent disability rating under the diagnostic code for migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100.  Furthermore, with headaches occurring one to two times daily, each headache prostrating the Veteran for "hours", and also taking into account the Veteran's not-insignificant symptoms of fatigue, irritable bowel syndrome, and joint pain, the Board finds that the Veteran's disability more closely results in symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  This finding is corroborated by an April 2014 examiner's conclusion that the Veteran's chronic fatigue syndrome resulted in incapacitation lasting "maybe 8-12 hours four times a week."  In the April 2014 examination, the examiner also noted the Veteran's headaches also resulted in constant head pain, pulsating head pain, pain worsened by physical activity, pain on both sides of the head, burning and pounding in the head.  Computer and television exposure would worsen the pain.  The Veteran also suffered from nausea, sensitivity to light, sensitivity to sound, changes in vision, seeing dots, and occasional blurring of peripheral sight.  The Veteran's condition resulted in very frequent prostrating and prolonged attacks of migraine headache pain and non-migraine headache pain.  

The Board finds that the October 2011 VA examination did not demonstrate improvement in the Veteran's service-connected condition.  This finding is corroborated by the later VA examination in April 2014.  Because there was not improvement actually reflected in the Veteran's ability to function under the ordinary conditions of life and work, the reduction is void ab initio, and the 100 percent rating must be restored effective August 1, 2012. 

Low Back Disability

The Veteran was in receipt of a 20 percent disability rating for degenerative disc disease of the lumbar spine from August 10, 2007.  Her back was rated under DC 5237, under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

In a December 2011 rating decision, the RO proposed to decrease the Veteran's evaluation of her low back disability from 20 percent to 10 percent, effective August 1, 2012.  In support of the proposed reduction, the rating decision cited to an October 2011 VA examination, which demonstrated pain, stiffness, occasional spasm, and intermittent radicular symptoms. The Veteran had tenderness and guarding of her thoracolumbar spine, but these symptoms did not result in abnormal gait or spinal contour.  The Veteran's thoracolumbar spine had the following range of motion: flexion was 70 degrees, extension was 30 degrees, right lateral flexion was 30 degrees, left lateral flexion was 30 degrees, right rotation was 30 degrees, and left rotation was 30 degrees.  There was objective evidence of pain with range of motion testing, but the pain did not result in any additional limitation in motion or functional ability.  X-ray findings showed arthritis.  Based on this, the RO concluded the Veteran's condition had improved, and proposed to reduce her disability rating from 20 percent to 10 percent in the December 2011 rating decision.  

Subsequently, the RO met the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) and 38 C.F.R. § 3.105(i) in a letter sent to the Veteran in December 2011.

The Veteran's 20 percent rating for low back disability had been in effect for less than five years. To sustain the reduction, the evidence must show that her condition did not improve.  As noted above, improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  See, Brown.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran's low back disability at the time of the December 2011 rating decision more closely approximated the criteria for a 10 percent disability rating than a 20 percent disability rating.  Range of motion testing, whether initial or post-test, ended at 70 degrees with pain.  The Veteran did not have pain on forward flexion at any point until 70 degrees.  Though the Veteran had muscle spasms and guarding in her lower back, they did not result in abnormal gait or abnormal spine contour.  

Furthermore, tending to show the Veteran's reduced severity of her low back condition at the October 2011 examination was not transient in nature, the Veteran demonstrated even less severe back symptomatology in her April 2014 examination.  

Based on these findings, the Board does not find that the Veteran's low back disability approximated the criteria of a 20 percent disability rating under the General Formula for Diseases and Injuries of the Spine.  Instead, the record demonstrates the Veteran's symptoms more closely approximated the criteria for a 10 percent disability rating under the General Formula.  More importantly, the evidence establishes that the improvement in the Veteran's low back disability was sustained under the ordinary conditions of work and life. Accordingly, the reduction of the Veteran's back disability to 10 percent disabling was proper. 

II.  TDIU

The Veteran filed a claim for a TDIU in January 2012.  Initially, the Board notes that the Veteran is in receipt of a 100 percent schedular rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, effective September 2010 (determined by the date the Veteran separated from her last period of active duty).  Because a 100 percent schedular rating for chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, is now present for the entire TDIU appeal period, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16.  

Accordingly, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.  


ORDER

Reduction of a 100 percent rating for service-connected chronic fatigue syndrome as due to an undiagnosed illness with migraine headaches, irritable bowel syndrome, and fibromyalgia, was improper; restoration of a 100 percent rating is granted effective August 1, 2012.  

The reduction of a the Veteran's service-connected low back disability evaluation to 10 percent disabling was proper.  

The appeal on the issue of TDIU, having been rendered moot, is dismissed.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


